Field, J.
The defendants, as trustees in the trustee process, in order to protect themselves against this suit, which is brought for the benefit of the assignee of the debt attached, to whom the assignment was made before the commencement of the trustee suit, of which they had notice, were bound in law in some manner to inform the court by whom they were charged as trustees that they had received notice of such an assignment, or *519to inform the assignee of the pendency of the trustee suit, that he might appear therein as claimant. Whipple v. Robbins, 97 Mass. 107. Wilkinson v. Hall, 6 Gray, 568. Butler v. Mullen, 100 Mass. 453. Randall v. Way, 111 Mass. 506. Prescott v. Hull, 17 Johns. 284. Greentree v. Rosenstock, 61 N. Y. 583. Bunker v. Gilmore, 40 Maine, 88. Seward v. Heflin, 20 Vt. 144. Marsh v. Davis, 24 Vt. 363.
As the assignee never became a party to the trustee suit, and had no notice that it had been brought, and as the fact of the assignment was never made known to the court, so that its validity was not in any form considered and determined in that suit, he is a stranger to the judgment charging the trustees. No proceedings were had in the trustee suit which were legal notice to him that such a suit was pending. Judgment affirmed.